Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification/Claims

The disclosure is objected to because of the following informalities:
Paragraph 1: a patent has been issued for application No. 16/823,092 and the paragraph needs to be updated to reflect this fact
Claim 1, line 9: “and albedo” should have been “an albedo”
Claim 4, line 2: for clarity add “predicted” before “illumination”
Claim 9, line 10: “and albedo” should have been “an albedo”
Claim 12, line 3: for clarity add “predicted” before “illumination”

Appropriate correction is required.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-16 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, 7 and 13 of U.S. Patent No. 11,380,023. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 6, 7 and 13 of U.S. Patent No. 11,380,023 include substantially the same limitations of claims 1-16 and 18 of the instant application as follows:

U.S. Patent No. 11,380,023
This Application
1. A computer-implemented method comprising:
receiving an image including a foreground object and a background;

automatically segmenting the foreground object relative to the background to thereby produce a segmented image;

processing the segmented image with an encoder to convert the segmented image into a feature vector;

concatenating the feature vector with spherical harmonic coefficients of a target illumination for the image; and
.
.
.
generating an albedo map influenced by the target illumination from the feature vector concatenated with the spherical harmonic coefficients of the target illumination utilizing the albedo decoder;
.
.
.
generating a shading map of the image based on the light transport matrix and the illumination coefficients;


1. A computer-implemented method comprising:
.
.
.
generating a light transport matrix for the target illumination from the feature vector concatenated with the spherical harmonic coefficients of the target illumination utilizing the light transport decoder;


1. A computer-implemented method comprising:
.
.
.
predicting illumination coefficients for the image by concatenating a residual output of the albedo decoder and a residual output of the light transport decoder with the feature vector;


1. A computer-implemented method comprising:
.
.
.
generating a shading map of the image based on the light transport matrix and the illumination coefficients;



7. The computer-implemented method of claim 1, wherein generating the shading map comprises:

performing a matrix multiplication between the light transport matrix and the predicted illumination coefficients.

1. A computer-implemented method comprising:
.
.
.
producing a relight image of the image based on the albedo map influenced by the target illumination and the shading map.


13. The computer-implemented method of claim 1 further comprising,

prior to generating the relight image: producing a refined image by processing the shading map through a refinement process to generate sharper shadows and reduce noise in the image.


6. The computer-implemented method of claim 1,

wherein automatically segmenting the foreground object comprises: automatically generating a segmentation mask for the foreground object in the image.

























1. A computer-implemented method comprising:

.

.

.

processing the segmented image with an encoder to convert the segmented image into a feature vector;














concatenating the feature vector with spherical harmonic coefficients of a target illumination for the image;
.
.
.
generating an albedo map influenced by the target illumination from the feature vector concatenated with the spherical harmonic coefficients of the target illumination utilizing the albedo decoder;
.
.
.
generating a shading map of the image based on the light transport matrix and the illumination coefficients;

producing a relight image of the image based on the albedo map influenced by the target illumination and the shading map.


1. A computer-implemented method comprising:
.
.
.
generating a light transport matrix for the target illumination from the feature vector concatenated with the spherical harmonic coefficients of the target illumination utilizing the light transport decoder;


7. The computer-implemented method of claim 1, wherein generating the shading map comprises:


performing a matrix multiplication between the light transport matrix and the predicted illumination coefficients.

1. A computer-implemented method comprising:
receiving an image including a foreground object and a background;

segmenting the foreground object relative to the background to produce a segmented image;

processing the segmented image with an encoder to convert the segmented image into a feature vector;

concatenating the feature vector with spherical harmonic coefficients of a target illumination for the image;



generating an albedo map influenced by the target illumination from the feature vector concatenated with the spherical harmonic coefficients of the target illumination utilizing and albedo decoder;



generating a relight image of the image based on the albedo map influenced by the target illumination.


2. The computer-implemented method of claim 1, further comprising



generating a light transport matrix for the target illumination from the feature vector concatenated with the spherical harmonic coefficients of the target illumination utilizing a light transport decoder.


3. The computer-implemented method of claim 2, further comprising



predicting illumination coefficients for the image by concatenating a residual output of the albedo decoder and a residual output of the light transport decoder with the feature vector.  


4. The computer-implemented method of claim 3, further comprising



generating a shading map of the image based on the light transport matrix and the illumination coefficients.  



5. The computer-implemented method of claim 4, wherein generating the shading map comprises

performing a matrix multiplication between the light transport matrix and the predicted illumination coefficients. 


6. The computer-implemented method of claim 4, 



wherein generating the relight image of the image is further based on the shading map.



7. The computer-implemented method of claim 6, further comprising,

prior to generating the relight image producing a refined image by processing the shading map through a refinement process to generate sharper shadows and reduce noise in the image. 


8. The computer-implemented method of claim 1,

wherein segmenting the foreground object comprises generating a segmentation mask for the foreground object in the image

utilizing a neural network. (Note: the use of a neural network was well known in the art, see, for example, Kanamori et al. (“Relighting Humans: Occlusion-Aware Inverse Rendering for Full-Body Human Images,” ACM transactions on Graphics, Vol. 37, No. 6, Nov 2018) and Sun et al. (“Single Image Portrait Relighting,” ACM Trans. Graph, Vol. 38, No. 4, July 2019), both applied in the Office actions in the parent application 16/823, 092)



Claims 9-14 include the same elements as claim 1-6 and are similarly analyzed.  The additional element of a non-transitory computer-readable medium was well known in the art prior to the effective filing date of the claimed invention and the use of which facilitates the storage and the distribution of instructions implementing the claimed method.


15. A computing system comprising:

a memory device; and at least one processor (Note: well known in the art to enable the realization of the invention)

configured to cause the computing system to:

convert an image into a feature vector 



utilizing a neural network encoder;  (Note: the use of a neural network was well known in the art, see, for example, Kanamori et al. (“Relighting Humans: Occlusion-Aware Inverse Rendering for Full-Body Human Images,” ACM transactions on Graphics, Vol. 37, No. 6, Nov 2018) and Sun et al. (“Single Image Portrait Relighting,” ACM Trans. Graph, Vol. 38, No. 4, July 2019), both applied in the Office actions in the parent application 16/823, 092)
 
predict an illumination coefficient of the image by concatenating the feature vector with spherical harmonic coefficients of a target illumination;


generate an albedo map influenced by the target illumination from the feature vector concatenated with the spherical harmonic coefficients of the target illumination utilizing an albedo decoder; 



generate a shading map based on the predicted illumination coefficient;


generate a relight image of the image based on the albedo map influenced by the target illumination and the shading map.


16. The computing system of claim 15, wherein the at least one processor is configured to cause the computing system to

generate a light transport matrix from the feature vector concatenated with the spherical harmonic coefficients of the target illumination utilizing a light transport decoder.  


18. The computing system of claim 16, wherein the at least one processor is configured to cause the computing system to generate the shading map by 

performing a matrix multiplication between the light transport matrix and the predicted illumination coefficients.



>>><<<
Claim 17 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,380,023 in view of Kanamori et al. (“Relighting Humans  Occlusion-Aware Inverse Rendering for Full-Body,” ACM Transactions on Graphics, Vol. 37, No. 6, Article 270;November 2018 - IDS).  

Regarding claim 17, it is rejected per the analysis of claim 16 (parent claim) of the instant application above (based on claim 1 of U.S. Patent No. 11,380,023), as well as by the disclosure of Kanamori et al. for its additional limitation:
generate the light transport matrix utilizing one or more skip links from residual blocks of the neural network encoder  
[Fig. 2 and the first paragraph of Section 5 (“…and decoders for albedo and light transport are concatenated coder using skip-connections. For the light decoder, the outputs of the encoder and decoders are connected and fed to four convolutional layers”)]

	Prior to the effective filing date of the claimed invention it would have been obvious to modify the invention of claim 16 of the instant application with the teaching of Kanamori as set forth above.  The reasons for doing so at least would have been for information learned at the encoder to be directly propagated to the decoder, as was well known in the art.  [See, for example, paragraph 82 of Shen et al. (US 2018/0260668), cited to show the general knowledge in the art prior to the effective filing date of the claimed invention.]

>>><<<
Claim 19 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,380,023 in view of Kanamori et al. (“Relighting Humans  Occlusion-Aware Inverse Rendering for Full-Body,” ACM Transactions on Graphics, Vol. 37, No. 6, Article 270;November 2018 - IDS).  

Regarding claim 19, it is rejected per the analysis of claim 15 (parent claim) of the instant application above (based on claim 1 of U.S. Patent No. 11,380,023), as well as by the disclosure of Kanamori et al. for its additional limitation:
generate the albedo map utilizing one or more skip links from residual blocks of the neural network encoder  
[Fig. 2 and the first paragraph of Section 5 (“…and decoders for albedo and light transport are concatenated coder using skip-connections. For the light decoder, the outputs of the encoder and decoders are connected and fed to four convolutional layers”)]

	Prior to the effective filing date of the claimed invention it would have been obvious to modify the invention of claim 16 of the instant application with the teaching of Kanamori as set forth above.  The reasons for doing so at least would have been for information learned at the encoder to be directly propagated to the decoder, as was well known in the art.  [See, for example, paragraph 82 of Shen et al. (US 2018/0260668), cited to show the general knowledge in the art prior to the effective filing date of the claimed invention.]

>>><<<
Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,380,023 in view of Jarosz et al (US 2013/0120384) .  

Regarding claim 20, it is rejected per the analysis of claim 15 (parent claim) of the instant application above (based on claim 1 of U.S. Patent No. 11,380,023), as well as by the disclosure of Jarosz for its additional limitation:
determine the spherical harmonic coefficients of the target illumination by taking into account a bidirectional reflectance distribution function of one or more materials in the image
[Paragraph 35 (“…This generalization has immediate applicability in rendering, in, for example, importance sampling the product of a bidirectional reflectance distribution function (BRDF)…represented in spherical harmonics”)]

	Prior to the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the invention of claim 15 of the instant application with the teaching of Jarosz as set forth above.  The reasons for doing so at least would have been to facilitate rendering, as Jarosz indicated in paragraph 35.

Note: the Pre-interview communication of the parent application 16/823,092, mailed 9/28/2021, is hereby incorporated by reference.

Allowable Subject Matter

The following is a statement of reasons for the indication of allowable subject matter: closest art of record, alone or in combination, does not disclose, teach or fairly suggest at least the following common element of independent claims 1, 9 and 15:
generating an albedo map influenced by the target illumination from the feature vector concatenated with the spherical harmonic coefficients of the target illumination utilizing an albedo decoder

For example, Hadap et al. (US 2018/0365874) discloses relighting an image with respect to a target light source using albedo and shading.  However, only shading is influenced by the lighting.  [See: Paragraph 96 (“…Using a target shading Starget, and the following relation: Ifg=fimage-formation(Ae,Se)=AeʘSe, a detailed albedo Atarget may be generated. Given a light source Lsource, the shading of the target may be rendered under this light with the target normals Ntarget given by: Se=fshading(Ne,L), to obtain the transferred Stransfer. Finally, the lighting transferred image may be rendered with Stransfer and Atarget using the relation:  Ifg=fimage-formation(Ae,Se)=AeʘSe”)]

Conclusion and Contact Information

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Ha (US 2014/0218365)—[Paragraph 21 (“…generating an occlusion map of the at least one point by reflecting a bidirectional reflectance distribution function (BRDF) related to the at least one point, computing a spherical harmonics (SH) coefficient corresponding to the at least one occlusion map by projecting the occlusion map to at least one predetermined SH basis”)]
MohammadBagher et al. (US 2015/0379162)—[Paragraph 94 (“Analytic basis representations may be used in realistic and interactive rendering, including the compact representation of BRDFs. For example, spherical harmonics (SH) representations may be compact and provide efficient reconstruction and sampling, but may be limited to “low-frequency” reflectance from diffuse and mildly-glossy BRDFs”)]

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUBIN HUNG whose telephone number is (571)272-7451.  The examiner can normally be reached on M-F 7:30-16:00.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on 571-272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YUBIN HUNG/Primary Examiner, Art Unit 2662September 28, 2022